Name: Decision of the EEA Joint Committee No 65/95 of 22 November 1995 amending Annex XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: business organisation;  European construction;  competition;  research and intellectual property
 Date Published: 1996-01-11

 11.1.1996 EN Official Journal of the European Communities L 8/36 DECISION OF THE EEA JOINT COMMITTEE No 65/95 of 22 November 1995 amending Annex XIV (Competition) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIV to the Agreement was amended by Decision of the EEA Joint Committee No 23/95 (1); Whereas Commission Regulation (EC) No 2131/95 of 7 September 1995 amending Regulation (EEC) No 2349/84 of 23 July 1984 on the application of Article 85 (3) of the Treaty to certain categories of patent licensing agreements (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 5 (Commission Regulation (EEC) No 2349/84) of Annex XIV to the Agreement before the adaptation:  395 R 2131: Commission Regulation (EC) No 2131/95 of 7 September 1995 amending Regulation (EEC) No 2349/84 on the application of Article 85 (3) of the Treaty to certain categories of patent licensing (OJ No L 214, 8. 9. 1995, p. 6). Article 2 In adaptation (1) in point 5, the date 30 June 1995 shall be replaced by 31 December 1995. Article 3 The texts of Regulation (EC) No 2131/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 December 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 July 1995. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 22 November 1995. For the EEA Joint Committee The President E. BERG (1) OJ No L 139, 22. 6. 1995, p. 14. (2) OJ No L 214, 8. 9. 1995, p. 6.